Citation Nr: 1733415	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to special monthly compensation based on housebound status.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and May 2011 and June 2014 rating decisions of the RO in Los Angeles, California.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This case was before the Board in April 2015 and March 2016 when, in part, the Board remanded the claims herein on appeal for additional development and consideration.  They now return for appellate review.  

In its March 2016 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a Statement of the Case (SOC) with regard to the issue of entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II.  Because the AOJ provided an SOC in July 2016 and the Veteran has not filed a Substantive Appeal, that issue is no longer before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he had a heart murmur prior to active duty service and has submitted multiple lay statements to this effect by family members familiar with his condition.  An April 2007 VA treatment record noted the existence of a mitral regurgitation murmur at a severity level of 2/6.  The April 2016 VA examiner noted the Veteran's report and opined that a preexisting valve abnormality was one of the risk factors likely to have contributed to the endocarditis which in turn led to the Veteran's current heart disability.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2016).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

However, only conditions recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  Because the Veteran's service treatment records do not contain an entrance examination report, the presumption of soundness is not for application and, if his heart murmur increased in severity during his active duty service, it is presumed to have been aggravated by service unless there is clear and unmistakable evidence to the contrary.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); 38 C.F.R. § 3.304(b).  Because the April 2016 VA examiner found that the Veteran had a preexisting heart murmur that likely contributed to his current heart disability, a remand is warranted to obtain a medical opinion that addresses the possibility of aggravation of a preservice disability.  

With regard to the issue of hypertension, the April 2016 VA examiner's opinion is based in large part on a finding that the Veteran has never had hypertension and that any hypertensive medications were intended to relieve strain on the Veteran's heart, not to treat hypertension.  The examiner cited multiple blood pressure readings between June 2014 and February 2016 that were not in the hypertensive range (defined for VA purposes  as diastolic blood pressure predominantly 90mm or greater or systolic blood pressure predominantly 160mm or greater).  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This opinion does not address the fact that VA treatment records have long listed the Veteran as having hypertension or that a June 2002 VA treatment record notes mild hypertension.   In addition, VA treatment records dated during the range cited by the April 2016 VA examiner and after the April 1, 2016 opinion note blood pressure readings in the hypertensive range: 160/90 and 153/97 on August 27, 2015, 163/95 on April 12, 2016 (rechecked as 155/85) and 152/97 on April 20, 2016.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  On remand, the AOJ should also obtain an additional medical opinion as to the nature and etiology of the Veteran's hypertension.  

The Board notes that the Veteran's claim for special monthly compensation based on housebound status is inextricably intertwined with his claims for service connection for a heart disability and hypertension.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review).  Consequently, the Veteran's special monthly compensation claim must be remanded for contemporaneous adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the record to an appropriate examiner to render a nexus opinion regarding the nature and etiology of the Veteran's heart disability and hypertension.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The claims file must be made available to the examiner for review.

Although independent review of the claims file is required, the examiner's attention is drawn to the June 2002 VA treatment record noting mild hypertension, an April 2007 VA treatment record noting a heart murmur, October and November 2007 lay statements regarding a heart murmur prior to the Veteran's active duty service, the February 2015 opinion by the Veteran's treating physician that it is more likely than not that his heart disability and hypertension were caused or aggravated by his diabetes or stroke, the April 2016 VA examiner's opinion that the Veteran's preexisting heart murmur likely contributed to his current heart disability, blood pressure readings in VA treatment records of 160/90 and 153/97 on August 27, 2015, 163/95 on April 12, 2016 (rechecked as 155/85) and 152/97 on April 20, 2016, and VA treatment records as recently as July 2016 noting that hypertension remains among the Veteran's active conditions.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that any current heart disorder or hypertension had their origin in service or are related to the Veteran's active service.  

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that any current heart disorders or hypertension were caused by the Veteran's service-connected disabilities.  

c. Whether it is at least as likely as not (a probability of 50 percent or greater) that any current heart disorders or hypertension were aggravated beyond their natural progression by the Veteran's service-connected disabilities.

d.  Whether it is at least as likely as not (a probability of 50 percent or better) that the Veteran's preexisting heart murmur increased in severity over the course of his active duty service.

e.  If, and only if, the answer to (d) is yes, whether clear and unmistakable evidence indicates that the Veteran's heart murmur was not aggravated beyond its natural progression by his active duty service.  

In reaching this determination, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  For the purposes of this opinion, the examiner should assume that the Veteran had a heart murmur prior to active duty service.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




